Mr. Justice WaggoNEr delivered the opinion of the court. Appellee brought an action in assumpsit against appellant on a certificate of membership made and delivered to Clarence E. Moorehouse, husband of ap-pellee, in which appellee was the beneficial and was to receive $5,000 if her husband was killed by accidental means. On January 19, 1919, while walking north on one of the tracks on the right of way of the Chicago, Burlington & Quincy Railroad Company, about a mile south from Frederick, Illinois, Clarence E. Moore-house was struck and killed by a locomotive engine. The railroad, at the point in question, has two tracks running in a northerly and southerly direction. A freight train was going north on one of the tracks and an engine, with a caboose attached, was going south on the other track. Clarence E. Moorehouse was struck by the engine drawing the caboose and instantly killed. There was a. curve in the tracks at the place of the accident and the wind was blowing smoke down on the track where he was walking. The evidence shows that Moorehouse could not tell whether the smoke was from the engine, on the freight train, that was going past him or from the engine approaching and that struck him. The certificate of membership provides that the “association shall not be liable in case of injuries, fatal or otherwise, inflicted by a member on himself while sane or insane, * * * or death or disability when caused wholly or in part by * * * voluntary or unnecessary exposure to danger, or to obvious risk of injury, or * * # while violating the law or violating the ordinary rules of safety of transportation companies.” A verdict was rendered by a jury in favor of ap-pellee and against appellant for the amount of the certificate and interest thereon. Appellant claims the trial court should have given a peremptory instruction to find in its favor on the ground that the death of Clarence E. Moorehouse was caused (1) by his voluntary exposure to danger; (2) by his unnecessary exposure to danger; (3) by Ms voluntary exposure to obvious risk of injury; and (4) by Ms unnecessary exposure to obvious risk of injury. Appellant further claims that there was no conflicting evidence as to the material facts in the case and that upon such facts whether or not appellant is liable is a question of law for the court. Appellant has presented an exhaustive brief citing a large number of cases from various States holding in substantial accord with its contentions but, under the authority of the Supreme Court of this State, we hold that the evidence in the record before us presented a question of fact for a jury. There was ample evidence to justify the jury in finding that the insured did not voluntarily expose himself to danger; that he did not unnecessarily expose himself to danger; that he did not voluntarily expose himself to obvious risk of injury and that he did not unnecessarily expose himself to obvious risk of injury. This being so, it was a question of fact for the jury to decide. Fidelity & Casualty Co. v. Sittig, 181 Ill. 111; Tinsman v. Illinois Commercial Men’s Ass’n, 235 Ill. 635; Helm v. Illinois Commercial Men’s Ass’n, 279 Ill. 570. There was no evidence of suicide. Appellant claims that the evidence admitted by the trial court, as to other persons walking on the railroad track, was incompetent. Such evidence was recognized as competent in the case of Helm v. Illinois Commercial Men’s Ass’n, 279 Ill. 570, 580-581. Under the authority of the foregoing cases, we hold there was no error in giving appellee’s instructions seven and nine and in refusing to give appellant’s instructions four and five. The certificate of membership must be construed against the association and the word “voluntary” given its usual and ordinary meaning. Fidelity & Casualty Co. v. Sittig, 181 Ill. 111, 113-114. The jury were fully and accurately instructed. Appellant has been - deprived of no substantial right. There is no reversible error in the record. This is the second verdict rendered, in this case, in favor of the appellee and the judgment thereon, in the court below, is affirmed. Judgment affirmed.